Title: To Thomas Jefferson from Hugh Williamson, 28 May 1797
From: Williamson, Hugh
To: Jefferson, Thomas


                    
                        Dear Sir
                        New York 28th May 1797
                    
                    I had expected to inclose a Letter by the friday Mail for Mr. Caffery Nashville, Tennessee for I arrived here on Thursday PM but to write was impracticable. In a family of five young Ladies who had by a very short Illness lost a Parent, they too of much sensibility and delicate Constitutions, I found other attentions than writing Letters. I gave Mr. Cafferrys Letter to Dr. Wistar and wrote the Name on a slip of Paper which is lost, I don’t remember his Christian Name. I intended to advise Mr. Caffery in sinking for Bones, when he should find one to dig all round carefully so as to be sure of reaching all the Bones of the same Animal, for they must lye nearly in their natural Positions unless Beasts of prey have pulled them away. And as many of the Bones of each Animal may have decayed I wished him to try to collect all that remained or 3 or 4 Animals but the Society as I presume have said all that was proper on that Head. If Williams a Merchant in Nashville is gone Mr. Blount will find some other conveyance for the inclosed. Be so good as inclose it with a proper Directions and Seal. Excuse this Trouble and be assured that I am with the utmost Respect Dr sir Your most obedt servt
                    
                        Hu Williamson
                    
                